 In the MatterOfHOUSTONPIPE LINE COMPANYandOILWORKERSINTERNATIONAL UNION, LOCAL 227Case No. R-9071.DecidedDecember4, 1940'Jurisdiction:natural gas industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; election necessary.Temporary employees hired by the Company from time to time to assiston specified jobs, upon completion of which their respective engagementswere terminated, who had passed company physical exathination and hadworked a specified periodheldto constitute a fairly well-defined groupwith reasonable prospects of being reemployed by the Company for tem-porary work and hence eligible to vote in the election.Unit Appropriate for Collective Bargaining:all employees of the Companyengaged in the operation and maintenance of its pipe lines and the servicesauxiliary thereto, excluding clerical employees whose work is not directlyconnected with such operation or maintenance, officers and directors of theCompany, department heads, and supervisory employees with full authorityto hire and,discharge permanent employees.Supervisory employees who do not perform the Company's major super-visory functions, are eligible for membership by the union, and who insome instances have manifested a desire for representation by the union,included in unit.Mr. V. Lee McMahon,for the Board.Williams, Lee, Sears & Kennerly,byMr. W. H. BladesandMr.George,. D. Sears,of Houston, Tex., for the Company.Mandell &'Wright,byMr. Arthur J. Mandell,of Houston, Tex.,for the Union.Mr. George Turitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 17, 1940, Oil Workers International Union, Local 227,herein called the Union, filed with the Regional Director for theSixteenth Region' (FortWorth, Texas) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tionof employees of Houston Pipe Line Company, Houston, Texas,28 N. L.R. B., No. 52.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Company, and requesting an investigation andcertification of representatives pursuant to Section ' 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 16, 1940, the Union filed an amended petition, sub-stantially the same as the original petition in 'all respects herematerial.On August 22, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 23, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held from September16 to 27, 1940, at Houston, Texas, before Edward Grandison Smith,the Trial Examiner duly designated by the Board.The Board, theCompany, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.Counsel for the' Board and for theCompany, entered into a stipulation as to certain facts relating tothe operation of the Company,' which stipulation is hereby approved.'During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.The Company filed with the Trial Examiner a writtenmotion to dismiss the petition on various grounds, including theground that the business of the Company does not affect interstatecommerce or the free flow of interstate commerce., At the close ofthe hearing the Company moved to dismiss the proceeding,interalia,on jurisdictional and constitutional grounds.Ruling on thesemotions was reserved by the Trial Examiner for the Board.Themotions are hereby denied.Upon the entire record in the case, the Board makes the following:_FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHouston Pipe Line Company is a Texas corporation which isengaged in the purchase, transportation, and sale of natural gas in'Board's ExhibitNo. 1-L. HOUSTON PIPE LINE COMPANY -303the Gulf Coast Region of Texas.' It is a wholly owned subsidiaryof Houston Oil Company of Texas, herein called Houston Oil Com-pany, also a Texas corporation, which has substantially the sameofficers as the subsidiary.'The labor relations of the Company areconducted' by the officers.Both corporations have their principaloffices and places of business in the same building in Houston, havethe same telephone number, and carry on certain activities, such astheir safety department and their publicity department, jointly.The general character of the business done by Houston Oil Com-pany is: The acquisition and development of prospective and provedoil and gas lands; the production, purchase, sale and transportationof crude oil and natural gas; the production of gasoline, kerosene,fuel oil, and lubricating oils; and the distribution and sale of petr'o-,leum products to and through a relatively limited number of whole-sale and retail outlets.It owns interests in numerous oil and naturalgas wells in Texas and owns producing leases in Oklahoma andproducing royalties in New Mexico and Louisiana.Houston Pipe Line Company was organized pursuant to a re-quirement of Texas law that oil companies organized in Texasincorporate their pipe line business separately.The record shows,nevertheless, that the production of natural gas and oil are inti-mately interconnected.Oil operators are the principal owners andlessees of gas leases and reserves and because of the frequent juxta-position of the two products in nature the Gas Utilities Divisionof the Texas Railroad Commission has established rules and regu-lations which prevent undue waste of gas in the production of oil.Possession of a means of disposing profitably of natural gas appears,therefore, to be of considerable importance to the efficient functioningof Houston Oil Company's oil operations.4Houston Oil Companyobtains natural gas from its, own wells and 'from other oil operators2 The "Gulf Coast Region," as the term was used by the parties in this case, is the partofTexas bordering the Gulf ofMexico fromthe vicinity of Houston to the vicinity ofLaredo and extending about 100 miles inland.3 The two corporations have separate general managers.However, the president, thevice-president and treasurer,the secretary, and the assistant secretary of Houston OilCompany, respectively,hold those same positionswith Houston Pipe LineCompany.Theposition of auditor is held by the general manager of Houston Pipe Line Company, whileit is held by the secretary of Houston Oil Company.The assistant secretary of HoustonOil Company also acts as assistant auditor.**more than 40 percent of the total volume of natural gas produced andconsumed in the United States comes to the surface of the ground in association withoil."Technology,Employment,and OutputperManinPetroleum and Natural-GasProduction,by O. E. Riesling,et al., Report No. E-10 of Works Project Administration,National Research Project, in cooperation with Department of the Interior,Bureau ofMines, (July 1939), page 173."Technically efficient production of oil and gas demands treatment of each pool asa geologic unit***a typical pool represents an adjustment of forces held inbalance with the gas uppermost,the oil next, and water at the outer limits of the productivearea."Ibid, p.205. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDand, pursuant to a contract with the Company, is the Company'ssole source of supply.All the gas dealt with by the Company isproduced and consumed Within Texas.Gas that requires processingis processed before delivery to the Company.The Company's pipe line system contains over 600 miles of mainpipe line, about 300 miles of which is a main trunk line runningin a general northwesterly direction from the Cole-Bruni field toBaytown, Texas,5 and the rest of which consists of branch linesconnecting with the trunk. In addition there are gathering linesrunning to wells.The Company also maintains auxiliary servicesfor the operation and maintenance of its pipe lines, including fourcompressor stations, power plants, water treating plants, warehouses,ice plants, and more than 700 miles of'private telephone lines.In' 1939 the Company's purchases of supplies and materialsamounted to about $163,603, over half of which were manufacturedoutside of Texas.About 98 percent of such materials were pur-chased by the Company from local dealers in Houston, but in someinstances they were shipped to the Company in Texas from pointsoutside the State.The Company sells its natural gas to two gas distributing com-panies, namely, Texas Cities Gas Company and Houston NaturalGas Corporation of Texas, to Houston Lighting and Power Com-pany, and to ,a relatively limited number of industrial concerns.Texas Cities Gas -Company furnishes gas. to industrial, com-mercial, and domestic consumers in the City of Galveston, which hasa population of about 60,000, and in Galveston County. It is thesole supplier of gas within the City of Galveston, and in 1939 itsconsumers numbered 11,443, of which 58 were industrial consumers.Houston Natural Gas Corporation of Texas was formed in May 1940as the successor of Houston Natural Gas Corporation of Delawareand ' of the latter's four subsidiary operating companies, namely,Houston Natural Gas Company, Texas Natural Gas Utilities, GulfCities Natural Gas, Company, and Tex-Mex Natural Gas Compalny.eIn 1939 the four subsidiary operating companies. served 44,867 in-dustrial, commercial, and domestic consumers' located in approxi-mately 70 cities, towns, and communities in 19 counties of Texas,'The Cole-Brunt field is located about 45 miles east of Laredo,Texas,which is on theRio Grande.Baytown is situated about 20 or 25 miles east of Houston6 On July 31, 1940,the four distributing companies,each of which was a Texas cor-poration, transferred all their respective assets to their parent corporation,HoustonNatural Gas Corporation of Delaware,which simultaneously' transferred the assets toHouston Natural Gas Corporation of TexasOn September 10, 1940, Houston NaturalGas Corporation of Delaware and the four subsidiary corporations'were dissolved.Ashare for share exchange of stock of Houston Natural Gas Corporation of Delaware forstock of Houston Natural Gas Corporation' of Texas was 'under' *ay at the timeI of thehearing and the holders of about 80 percent of the stock of the former corporation hadsignified their intention of making the exchange HOUSTONPIPELINE COMPANY305having combined populations estimated at 600,000, including themetropolitan area of Houston, with a population of about 500,000.The industrial consumers numbered 347, of which 263 were locatedin or near Houston. In 1939 the foregoing five gas distributingcompanies then operating purchased from the Company a totalof 9,211,176,000 cubic feet of natural gas, paying therefor the sumof about $1,403,715.Each distributing company's purchases fromthe Company constituted the proportion stated in the footnote belowof the total amount of gas which it purchased or used in 1939.7Houston Lighting & Power Company makes steam and electricityfor distribution within the State of Texas to domestic, commercial,and industrial users. It receives gas regularly from other suppliers,and its purchases from the Company during 1939, amounting to$49,462 8 constituted 3.65 percent of its total purchases of fuel.A large number of industrial consumers of natural gas supplied bythe Company, whether directly or through the two gas distributingcompaniesreferred to above; are engaged in interstate or foreigncommerce,as appears fromthe following data concerning their re-spective operations in 1939: Stauffer Chemical Company, which pur-chased fromthe Company natural gas valued at $3,842, shipped out ofTexas, chemicalproducts valued at about $300,000, of which about 90percent wereprocessedwith gas purchased from the Company. ShellOil Company, Inc., which purchased from the Company natural gasvalued at $267,886, refined and shipped from Texas approximately23,400,000 barrels ofitsproducts, about 25 percent of which wereprocessed with gas purchased from the Company.American Petro-leum Company, which bought from the Company natural gas valuedat $30,028,refined and shipped out of Texas over 753,000 barrels ofgasoline.10Crown Central Petroleum Corporation, which purchasedfromthe Companynaturalgas valued at $20,737, manufactured andshipped outof Texas alarge amount of gasoline products, of whichabout $50,000 worth had been processed with gas purchased from theCompany.'Pan-American Refining Company, whose purchases of7The value of the gas purchased from the Company by Houston Natural Gas Companywas 99 71 percent of the value of all gas which it used ; the value of the gas purchasedfrom the Company by Texas Natural Gas Utilities was 99.07 percent of all gas which itpurchased;the value of the gas purchased from the Company by Gulf Cities Natural GasCompany was 97.25 percent of all gas which it purchased;the value of the gas purchasedfrom the Company by Tex-Mex Natural Gas Company was 33 80 percent of all gas whichitpurchased;and Texas Cities Gas Company purchased from the Company all the gaswhich it purchased.It should be noted that the total value of all the gas purchasedby Tex-Mex Natural Gas Company was less than$28,000sCents are omitted from this figure and from other figures in this SectionThe distributing companies paid the Company a fixed percentage of the amounts whichthey received from their customers for gas supplied by the Company and used forindustrial purposes.Gas used for domestic purposes was paid for by the distributingcompanies at a flat rateio In 1937 this concern refined and shipped out of Texas 1,257,831 barrels of gasolineu This concern's total shipments of gasoline products out of Texas in 1939 were valuedat more than$1,000,000 306DECISIONSOF NATIONALLABOR RELATIONS BOARDnatural gas from the Company, though constituting less than onepercent of the fuel which it used, amounted to $16,142, shipped prod-ucts valued at more. than $41,000,000 out of Texas. Freeport SulphurCompany, which purchased from the Company natural gas valued at$225,230, shipped out of Texas 100,642 tons of sulphur.ChampionPaper & Fibre Company, which bought from the Company naturalgas valued at $120,344,12 manufactured and shipped out of Texas,11approximately 80,000 tons of wood pulp 14 and 3,312,540 pounds oftrostol.15Lone Star Cement Company, which purchased from Hous-ton Natural Gas Company natural gas valued at $113,149, manufac-ured and shipped out of Texas approximately 47,250 barrels ofcement, all of which was processed with gas. Trinity Portland Ce-ment Company, which purchased from Houston Natural Gas Com-pany natural gas valued at $94,127, shipped out of Texas large quan-tities of cement, including entire shiploads consigned to South Amer-ica.Hughes Tool Company, which purchased from Houston NaturalGas Company natural gas valued at $19,838, sold and shippedout of Texas oil well equipment manufactured or distributed byit valued at at least $6,000,000.Reed Roller Bit Company, whichpurchased from Houston Natural Gas Company natural gas valuedat $18,232, shipped out of Texas, oil well equipment manufactured ordistributed by it worth about $6,800,000, of which about 75 percenthad been processed with gas.Among other companies which in 1939shipped products out of Texas and purchased gas from the Companyor one of the distributing companies referred to were : SouthportPetroleum Company, which purchasedgas fromGulf Cities NaturalGas Company valued at $4,009; Sun Oil Company and MagnoliaPetroleum- Company, which purchasedgas fromTex-Mex NaturalGas Company valued at $5,542" and $5,485 respectively; Galveston-HoustonBreweries,Inc., which purchasedgas fromTexas Cities GasCompany; and Consolidated Chemical Industries, which purchasedfrom the Company gas valued at $5,691. In addition Houston Pack-ing Company, which purchased from Houston Natural Gas Companygas valued at $18,939, and High Grade Packing Company, whichpurchased gas'from Texas Cities Gas Company, delivered supplies toships about to sail from Texas to points on the Atlantic Seaboard.Substantial amounts of natural gas supplied by the Company werepurchased in 1939 by a number of railroads engaged ininterstate12 Part of the natural gas purchased from the Company by Champion Paper & FibreCompany was delivered by the Company to Houston Light & Power Company, which usedit to generate steam which was delivered to Champion Paper & Fibre Company.13The figures as to these shipments are for the year ending April 28, 194014Only about 25 percent of thewoodpulp shipped out of the State was shipped topurchasers,the rest being sent to divisions of Champion Paper & Fibre Company locatedin other—States15 Trostol is a resinate,sometimes called crude tall oil,which is libel ated from 'a oodin the process of making pulp HOUSTONPIPELINE COMPANY307transportation.16The Texas and New Orleans Railroad, whichcarries' passengers and goods between Texas and Louisiana, and ispart of the Southern Pacific System, purchased from Houston Nat-uralGas Company natural gas 'valued at $14,806.The Santa FeRailway Company, the International Great Northern Railway Com-pany, which is part of the Missouri Pacific System, and the Missouri,Kansas and Texas Railway Company, all of which companies areengaged in interstate transportation, purchased natural gas fromTexas Cities Gas Company in 1939.Houston Compress Company, which is engaged in preparing balesof cotton - for shipment by rail or water by reducing their bulk, in1939 - purchased from Houston Natural Gas Company natural gasvalued at $12,623.Western Union Telegraph Company, Postal Telegraph-Cable Cor-poration, and Southwestern Bell Telephone Company, all of whichare engaged in transmitting communications for the general public,including communications between Texas and other States, purchasedgas during 1939 from Texas Cities Gas Company.The Company sought to show that if its service failed,consumersof its gas could procure gas from othersourcesor use other fuels.Such facts, however, if established, would not be material.The dis-'location necessarily attendant upon a change from their normalsources and types of fuel by a large segment of a community includ-ing persons engaged in interstate commerce-such as might occur irr-case ofa labor dispute involving the Company's employees-wouldmaterially burden and obstruct the free flow of commerce.Further-more, since labor disputes might simultaneously involve employeesof the Company and of the suggested substitute sources of fuel, espe-cially other suppliers of natural gas, suchsourcesmight be whollyunable to supply fuel in case of failure of the Company's supply.In any event the record fails to establish the facts alleged by theCompany as to the availability of substitute sources of fuel.Whileseveral of the industrial consumers, including all the large ones inGalveston, are equipped to burn oil and can change- over to that fuelon a moment's notice, the following consumers, all among those en-gaged in interstate commerce, are not so equipped,- and in case of aninterruption of the Company's service would depend for continuanceof operation upon installing new equipment 17 or procuring gas else-where : Stauffer Chemical Company, American Petroleum Company,,Champion Paper & Fibre Company, Consolidated Chemical Indus-16 The gas purchased by the various railroad companies was not used to propel trains,but for such purposes as operating repair shops and heating stations and coaches standingin stations"Industries burning natural gas can, with changes in their equipment,efficiently sub-stitute oil.413597-42-N of 28-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD.tries,Lone Star Cement Company, Hughes Tool Company, HoustonPacking Company, Houston Compress Company, Santa Fe RailwayCompany, International Great Northern Railway Company, Missouri,Kansas and Texas Railway Company, Western Union TelegraphCompany, Postal Telegraph-Cable Corporation, and SouthwesternBell Telephone Company. The installation of oil burning equipmentin a single industrial plant previously burning natural gas wouldrequire about a week.The record shows, further, that no other natu-ral gas company is in a position promptly and adequately to, takeover the task of supplying all the Company's consumers with gas.Although the reserves of natural gas in the Gulf Coast Region andeven those in the vicinty of Houston, where by far the greatest partof the Company's gas is consumed, greatly exceed present needs, theamount utilizable is limited by the capacity of the gas pipe lines run-ning to points of consumption.The only pipe line system which theparties considered at the hearing as a possible alternative supplier ofgas to all the Company's consumers was that of United Pipe LineCompany and its affiliated companies, herein collectively called theUnited. , The United and the Company each operate two of the fivemajor pipe lines transporting natural gas to the vicinity of Houston 18It maybe assumed that during periods of average consumption theUnited, if permitted to connect its system with that,of the Company,could promptly and adequately supply all customers of the Companyfrom the 'United's own sources of natural gas 19 If, however, theUnited was not permitted to make such a connection, it would haveto lay pipe lines to those of the Company's consumers who do notalready have such connections,20 and that would take considerabletime.Moreover, periods of "peak" demand regularly occur duringthe winter months, and it is clear, and we find, that during suchperiods the United could not supply the Company's consumers withreasonable promptness, if at all, even though. utilizing the Company'spipe lines 2119The fifth line,that of Humble Pipe Line Company, is admittedly of considerablyless importance than the other four.19The Company's average daily delivery in 1939 was about 49,200,000 cubic feet andat the time of the hearing in September 1940 was about 50,000,000 cubic feet,as comparedwith a peak of about 88,000,000 cubic feet in January 1940. On January 25, 194l,the United delivered to its customers about 40,000,000 cubic feet more than the amountitdelivered on November 27, 1939, which in turn was the United's third highest deliveryfor any day in the winter of 1939-40The record does not show the United's averageds ly deliveries,but since its domestic deliveries increase with colder weather as do theCompany's, and since the peaks in its customers' demands are caused by domestic con-sumption, it is probable that the average daily delivery is considerably less than thedelivery made on November 27, 1939.20 Both the United and Humble Pipe Line Company already serve or are in a positionto give immediate service to a few of the Company's consumers21 Spears, district manager of the United for Houston, testified, that the United couldnot,while handling its own peak loads,"on a moment's notice . . . takecare of the Houston Pipe Line Company's load that averages around 50,000,900 cubicfeet and at times having a peak of 88,000,000 cubic feet of gas per day" , that he could HOUSTON PIPE LINE COMPANY, -, - _ - - -309During 1940 the Company employed approximately 259 employees,including 9 company officials and about 40 other persons working inthe Company's office in Houston.II.THE ORGANIZATION INVOLVED 'Oil workers International Union, Local 227, is a labororganiza-tion affiliated with the Congress of Industrial Organizations andadmitting employees of the Company to its membership.-III. THE QUESTION CONCERNING REPRESENTATIONOn May 23, 1940, the attorneys for the Union wrote to the Com-pany informing it that the Union had as members at least 90 per-cent of, the Company's employees engaged in pipe line and fieldwork, and requesting that the Company grant the Union an audi-ence for collective bargaining.On June 14, 1940, at a conferencehad by the president and the counsel of the Company with a com-mittee of the Union and its counsel, the Company declined to-,bar-gain with the Union on the ground that it had doubt as, to theappropriateness of the unit which the Union claimed to represent andas to the Union's having a majority of the employees in that unit asmembers, and on the further ground that it had doubt that the Actwas applicable to the Company.At the hearing the president ofthe Company stated that the Company still refused to bargain withthe Union because the bargaining unit.which the Union contendedthe- Act did not apply to the Company.-The Union introduced in evidence -seven petitions signed by about98 of the 161 employees claimed by the Union to be in the appropriateunit, designating the Union as their representative for collectivebargaining.22We find that a question has arisen concerning representation ofemployees of the Company.not state how much gas the United could deliver in the Houston area in excess of the110,805,000 cu ft. which it delivered on January 25, 1940,and which was the-highest de=mand that the United had ever experienced;that if requested to take over the Company'stotal load, the United would have to make a system-wide study, covering the possibility ofrearranging its load, of bringing gas in from different directions,of raising pipe linepressures at various points, and of the place of peak demands at a given time; that sucha study would take about 2 weeks ; that before accepting new customers at certain pointson its lines even in the ordinary course of its business it would have to make a study tosee whether or not it could serve them during peak deliveries;that in January and earlyFebruary 1940 the United,in some parts of its system, was"...supplying justaboutallofthegas that . . . [it] could put into . . . [its]pipe lineand that occasionally during peak demand the United falls to supply-all itsindustrial demand.During a single day in 1930 the Company delivered about 111,000,000cubic feet of natural gas.22Among these 98 employees were about 10 "pick-up men" whose status will bediscussed'below.- 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to .trade, traffic, and commerce among the several States,and between the States and foreign countries, and tends to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce.X. THE APPROPRIATE UNITIn its amended petition the Union alleged that "all employees" ofthe Company, "engaged in the maintenance and operation of thepipe lines owned and operated by the employer, excluding clericaland supervisory employees," constitute an appropriate unit. Itappears from the record that the Union intended to include withinsuch description all employees of the Company, whether engagedin the operation or maintenance of the pipe lines proper or of theauxiliary services,23 except clerical employees whose work is not"definitely" connected with the operation of the pipe lines, officersand directors of the Company, department heads, and -other super-visory employees with full authority to hire and discharge perma-nent employees.All the employees included in this unit are eligibleto -membership in the Union.The Company contended that the unitabove described is- inappropriate because it is too large geograph-ically and includes employees -in the Company's eight geographicaldistricts, each allegedly operated as a unit complete within itself andnot dependent upon the others for the performance of its duties,and in each of which the work is allegedly dissimilar.The Com=pany also contended that the said unit is inappropriate because itincludes persons in supervisory capacities and persons doing differenttypes of work.The Company's system is subdivided into eight geographical dis-tricts, the two most widely separated being about 300 miles apart.Gas moves through the Company's entire system from points ofhigher to points of lower pressure.A dispatcher in Houston receivesfrequent reports by telephone as to the rate of withdrawal at the50 to 100 points of consumption along the line, of the rate of supplyof, each well attached to the system, and of the pressures at variouspoints on the system.On the basis of these reports and of reportsshowing prospective consumption, he makes calculations and givesthe appropriate orders for increasing or decreasing the delivery of23 See SectionI,supra. HOUSTONPIPE LINECOMPANY311certainwells and for increasing or decreasing the amount of workbeing doneby the various compressor stations, in this manner main-taining a steady flow of gas through the system.The work of theemployees in comparable `positions throughout the systemis similarand such dissimilarities as do exist are relatively unimportant."The type of work to be performed differs in the various districts tosome extent'25 but those differences are immaterial. when considered inrelation to the integrated character of the Company's operations intheir entirety.Some employees are required to work in several dis-tricts; employees are transferred at times from one district to another,both permanently and temporarily; and with few exceptions givenclassifications of employees receive the same pay in all districts.Theemployees have organized on a system-wide basis and the Union'smembership extends throughout the system.The employees on otherpipe line systems 26 are organized on a system-wide or Nation-widebasis, andtheUnion's executive financial secretary-treasurer, anexperiencedorganizer,testified that it was impossible properly torepresentpipe line employees unless they were in large districts, sincetheir community of interest extended from one end of.the line to theother.An attempted organization of a single station of the Com-pany's system in 1933 and 1934 was unsuccessful, and no other labororganizationand no employees included in the unit sought by theUnion have made any claim that the said unit is inappropriate. Inview of the foregoing considerations, -we find that a system-widebargaining unit is appropriate.27The supervisory employees without full authorityto hire anddischarge permanent employees, whom the Uniondesires includedin the unit, are telephonelinemen, subforemen,and dispatchers intheHouston office.The Company -employs five telephonelinemen.28Each worksunder the direction of the superintendent of the telephonedepart-ment inHouston and has the responsibility of keepingin repair thetelephone system in the territoryassigned to him,or at any placeto which heis sent.They,are authorizedto engagethe services ofemployees known as "pick-upmen" to assist them on particular jobs23 The'record showsthat the powerplants at someof the compressor stationsdevelopalternating current while others developdirect current; that someof the compressorengines aredifferentfrom others;that differentkindsofwater treatmentsystems areused;and that two of thefour compressorstations have ice plantsu In some.districtsa large part of the workdone consistsof the operationand main-tenance of compressor stations, warehouses, or ice plants, which do not exist in all districts.On the other hand, in theHouston andPasadena area, where most of the Company'sgas is consumed,measuring and regulatingdeliveries of gas to customersisof primeimportance..SinclairOil Company and United Fuel Oil Gas Company.27 SeeMatter of Postal Telegraph-Cable CorporationofNew York,et al.,and Com-mercial Telegraphers'Union, etc,9 N.L R B. 1060, 107028The telephone linemen are also known as "trouble men" and "telephone districtsupervisors." 312DECISIONS " OF NATIONAL LABOR RELATIONS BOARDand they have the responsibility of deciding when to engage "pick-upmen," of supervising their work, of informing them when the en-gagement is completed and of making up and approving the timereports on the basis of which the "pick-upmen" arepaid.Thetelephone linemen also inform their superior when a "pick-up man's"work has been unsatisfactory.Except incaseof emergency theyare limited in their selection of "pick-up men" to persons who havebeenexamined by the Company's physician.Two of the five tele-phone linemen signed petitions designating the Union as their col-lective bargaining representative.The Company employs six subforemen.A subforeman supervisesthe work of the group assigned to him and in the absence of hisforeman assumes the foreman's duties.Wood, the Company's gen-eralmanager, testified that the superintendents had informed himthat the subforemen had been given the right to hireand dischargeemployees in the absence of their foremen; but he could recall nocase where a subforeman had ever exercised such authority.'Meyers,a subforeman, testified that he had never been informed that he hadauthority to hire or discharge employees, and that when a man underhim did unsatisfactory work, he merely reported that fact to hisforeman.Cobb, another subforeman, testified that he had hired"some "pick-up men" during the absence of his foreman for a periodof about a year, and had recommended an employee'sdischarge,but that he had never hired employees on anyother occasion, andbad never discharged an employee.We are convinced that the sub-foremen's authority to hire employees is limited to hiring "pick-upmen" during, the absence of their foremen and that they do not haveauthority to discharge- employees other than "pick-up- men" whosework has been terminated, and we so find. Four of the six sub-foremen employed signed petitions designating the Union as theircollective bargaining representative.-The Company employs four dispatchers in the Houston office.The dispatchers admittedly do not have the, right to hire or dis-charge employees but_ they direct other employees, including fieldforemen, -in their work and, as appears from our discussion above,have considerable responsibility for the efficient operation of the"Company's pipe line system.They alsodo some clericalwork di-rectly connected with the operation of the pipe lines.Two of thefour dispatchers employed signed petitions designating the Unionas their representative for collective bargaining.Since these three groups of supervisory employees do notperformthe Company's major supervisory functions, are eligible for member-ship in the Union, and insome instanceshave manifesteda desire HOUSTON PIPE LINE COMPANY313for representation by the Union, we shall include them in the unit'found appropriate."We find that all employees of the Company engaged in the opera-tion and maintenance of its pipe lines and the services-auxiliarythereto, excluding clerical employees whose work is not directlyconnected with such operation or maintenance, officers and directorsof`tlie Company, department heads, and supervisory employees withfull authority to' hire and discharge permanent employees, consti-tute a unit appropriate *for the purposes of collective bargainingand that" said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESCounsel for the Union requested that the Board, directan election,stating that the Union did not seek certification without-one.Wefind that the question concerningrepresentation which has arisencan best be resolvedby anelectionby secret ballot.The Union submitted a list of 17 "pick-up men" within the ap-propriate unit, who, it contended, should be eligible to vote in theelection.The Company opposed this contention. "Pick-up men"are temporary employees who are hired, or "picked up," to assist onspecified jobs, upon completion of which their engagementis termi-nated.The record indicates that although the employment of "pick-up men" is temporary and irregular, they constitute a fairly well-defined group.Collerain, chief of the Company's telephone depart-ment, admitted that there were some men whom the Company "pickedup" as a rule,and several employees who hired "pick-up men" testi-fied that theirusualpractice was to "pick up" only men who hadpreviously worked for the Company as "pick-up men." In addition,the Company admittedly requires that, wherever possible, persons hiredas "pick-up_men" shall have passed an examination by its physician.The record shows that, except onrare occasions,persons who havepassed such a physical examination always are available.Wood,the, Company's general manager, testified that the 17 "pick-up men"listed by the Union had been discharged and were no longer em-ployees, and that he did not know whether they would ever be neededor employed by the Company again.The Companymade no claim,however, that it was so. changing its method of operation as to dis-pense with the temporary employment of "pick-up men" who hadpassed the Company's physical examination and who had workedfor it in the past. 30The Union stated through its representative',a+Matterof ShellPetroleum CorporationandOtiiWorkers International Union,LocalNo. 367,9 N. L. R. B. 831, 837.80 J.W. Robinson, one such employee, was working for the Company at the time of thehearing. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIumburg, that `the "pick-up men',' whose eligibility it contendedfor were those employed regularly as "pick-up men." 31The Com-pany and the Union stipulated that the last employment of all 17"pick-up men" listed "except one still employed at the time of thehearing terminated at various times between December 15,.1939, andthe day previous to the opening of the hearing.The said stipula-tion also shows that one of the 17, one Nowlin, worked 172 hoursin 1939 and 79 hours in 1940; and that another, one Jones, worked206 hours in 1939 and 167 hours in 1940. * As to a third man, oneDuvall, the stipulation shows only that he was "paid off" on Decem-ber 15, 1939, and did not work in 1940.The stipulation shows thatall other "pick-up men" listed received more employment than Nowlinand Jones during 1940 and also during the period from January 1,1939, to the time of the hearing.32 In view of the foregoing, wethink that all persons who prior to this Decision and Direction ofElection have passed a physical examination by the Company'sphysician, and during the period from January 1, 1939, to and in-eluding the date of this Decision and Direction of Election,, have beenemployed by the Company as "pick-up men" for a total of at least250 hours, including at least 75 hours since December 31, 1939, havereasonable prospects of being employed by the Company from timeto time as "pick-up men," and we so find. i3 They will be referredto as regular "pick-up men" and we shall direct that they be eligibleto vote in the election.As to employees in the appropriate unit other than "pick-up men,"counsel for the Union claimed that those employed by the Companyduring the pay-roll period immediately preceding September 15,1940, the day before the opening of the hearing, should be eligibleto vote in the election.The list of employees who the Companyclaimed should be eligible to vote was taken from the pay roll ofthat same pay-roll period.We think, however, that the purposesand policies of the Act will be best effectuated if the pay-roll periodimmediately prior to the date of this Decision and Direction ofElection is used as the basis for eligibility, and we shall so direct.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the.,repre-sentation of employees of Houston Pipe Line Company, Houston,."INo specific,criterion for such regular employment was given.82The stipulation shows the employment history of most of the"pick-up men"in termsof days worked, but as to the one who had least employment shows it in terms of hours.83The record shows that 16 of the 17"pick-up men" who the Union contended shouldbe eligible to vote fall within this description.- HOUSTONPIPE LINECOMPANY315Texas, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company engaged in the operation andmaintenance of its pipe lines and the 'services auxiliary thereto, ex-cluding clerical employees whose work is not directly connectedwith such operation or maintenance, officers and directors of theCompany, department heads, and supervisory employees with fullauthority to hire and discharge permanent employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations- Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Houston Pipe Line Company, Houston, Texas,an electionby secret ballot shall be conducted as early as possible but not laterthan thirty(30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSixteenth Region,(FortNorth,Texas)acting in this matter asagent for the National Labor Relations-Board and subject to ArticleIII, Section 9, of said Rules and Regulations,among all employeesof the Company engaged in the operation and maintenance of itspipe lines and the services auxiliary thereto 34 who were employedby the Company during the pay-roll period next preceding theissuance of this Direction,including employees who did not workduring such pay-roll period because they were ill or on vacation,employees who were then or have since been temporarily laid off,and regular pick-up men," 35 but excluding employees who havesince quit or been discharged for cause,clerical employees whosework is not directly connected with the operation and maintenanceof the Company's pipe lines and the services auxiliary thereto, offi-cersand directors of the Company, department heads, andsupervisory employees with full authority to hire and dischargepermanent employees, to determine whether or not they desire to berepresented by Oil Workers International Union, Local 227, for thepurposes of collective bargaining.CHAIRMAN HARRY A.MILLIs took no part in the consideration ofthe above Decision and Direction of Election."See SectionI,supra.35 See Section VI,supra.